DETAILED ACTION
Status of Claims
	Claims 3 and 16 are cancelled.  Claim 24 is new.  Claims 1, 2, 4-15 and 17-24 are pending and under examination.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/14/2022 and 10/18/2022 were filed after the mailing date of the final rejection on 05/10/2022 and after the filing of a request for continuing examination filed on 8/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
	The rejection under USC 103 over Glenn Jr and Sivik is withdrawn per applicant’s amendments and arguments.  As this rejection is withdrawn, arguments toward this rejection are now moot. 
Objections to Claims
	Claims 1, 2, 4-15 and 17-24 are objected to for improper capitalization of words including “Dissolvable Solid Structure”, “Structures”, and “Claim”.  There may be certain situations where a capitalized letter might be needed, but in the cases mentioned, they are not.  
	Claims 1 is objected to for missing the conjunction “and” between the phrases “a solid acid:” and “iii. a binder” in the claim.  
	Claim 2 is objected to for the use of “are” in the claim as the “are” is referring to the ratio (single item).  Thus, “are” needs to be changed back to “is” in the claim.  
	Claims 8, 10, 12, 15, 18, 20-21 for the use of “and” in these groups that do not use the Markush language “selected from the group consisting of”.  Applicant should change the word “and” to the word “or” in the groups of these claims that use “selected from”.   
	Appropriate corrections are required.
New Rejection
Claim Rejections - 35 USC § 112(a) – Written Description of “Derivatives”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 provides for “starch derivatives” in a group that is supposed to be of “water soluble polymeric structurants” and claim 22 provides for “sorbitan derivates” in a group that is supposed to be of binders.  The words “derivative” and “derivate” allow the compounds that they describe to have diverse structures and/or properties based on various derivations (addition groups, deletions of groups, isomerism) within the group.  Applicant does not define “derivative” or “derivate” to a more particular type of derivation nor does applicant provide for a number of species of starch derivatives or sorbitan derivates that would give ownership to the entire genus that would encompass.  Applicant does have description for starch itself and any more particular species of starch derivatives that may be mentioned in the specification, but does not have written support for all the various compounds “starch derivatives” would encompass.  Applicant might have description of particular species or subgenre of sorbitan derivates that might be listed in the specification to act as binders, but does not have written support for all the various compounds “sorbitan derivates” would encompass.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 22 are indefinite for the use of “derivatives”/”derivates” in the claims without providing a definition of the metes and bounds of what starch or sorbitan compounds this limitation would encompass.  Applicant may consider deleting “derivatives” and “derivates” from the claim and possibly including other species from the specification that might be desired.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sivik US 20160008235 and Spadoni US 6440926.  
In regards to the hand dissolution method and having the structure dissolve in less than 15 strokes.  If the prior art allows for fast dissolving times, it will read on the claims even if the references do not mention the hand dissolution method (a protocol for testing dissolving time during use).  
Claim 14 is a product-by-process limitation (MPEP 2113) and if the prior art teaches an item with structure provided by the claims, it will read on this claim.  
Sivik teaches a web material containing one or more active agents (abstract).  Sivik teaches ““Web” as used herein means a collection of formed fibers and/or filaments, such as a fibrous structure, and/or a web material formed of fibers and/or filaments, such as continuous filaments, of any nature or origin associated with one another” (paragraph 87).  Sivik teaches “A web material comprising a plurality of inter-entangled filaments associated with one another such that the web material is formed, wherein at least one of the filaments contains one or more active agents” (claim 1 of Sivik).  Sivik teaches a filament forming material is a polymer (paragraph 37).  Sivik teaches surfactants in amounts of 0.5% to about 95% and anionic surfactants (paragraphs 151-160).  Sivik teaches filament-forming polymers like methylcelluloses, polyacrylates, copolymers of acrylic acid and methyl acrylate, cellulose derivatives, starch, and others (paragraphs 114 and 119-121).  Sivik teaches film-forming materials of less than 80% of the web material (paragraph 101). Sivik teaches “from about 10% and/or from about 15% to less than 80% by weight on a dry filament basis and/or dry web material basis of a filament-forming material, such as polyvinyl alcohol polymer and/or a starch polymer” (paragraph 100).  Sivik provides that a nonwoven substrate is made up of dissolvable fibers (paragraphs 3 and 22).  Sivik teaches filament diameters of less than 100 microns or less than 50 microns or less than 15 microns (paragraph 81).  Sivik teaches an active agent uniformly or substantially uniformly distributed through the filament (paragraph 108).  Sivik recognizes effervescent agents as active agents (paragraph 145).  Sivik teaches an active agent that causes fizzing (paragraph 47).  Sivik teaches buffering systems including sodium carbonate or citric acid as pH adjusting compounds (paragraph 284).  Sivik teaches pH adjusting agents at 7.8 wt% of the example1 dry web material and polymer (polyvinyl alcohol) at 24.7 wt% (table 1). This allows for a ratio of active (actives include pH adjusting agents and effervescent agents as listed in Sivik) to polymer structurant of the instant claims.  Sivik teaches active agent is released when the filament forming material dissolves (paragraph  287).  Sivik teaches personal care actives (paragraph 50). Sivik teaches automatic dishwashing articles and hand dishwashing articles (paragraphs 344-347). Sivik teaches the nonwoven web has a disintegration time of less than 80 or less than 30 seconds/gram as measured by a dissolution test (paragraph 341).  Sivik teaches a humectant in an amount of 0.5 to about 5% by weight of dry filament (paragraph 259).  Sivik teaches additives like sorbitol, glycerin and propylene glycol (paragraphs 38-39), which are known humectant compounds. Sivik teaches skin care substrate, hair care substrate and tooth care agents (paragraphs 145 and 338).  Table 10E teaches a web with perfume.  Sivik teaches actives like perfumes, builders, skin conditioning agents and others (paragraph 145).  Sivik teaches web material densities of less than 0.38 g/cm3 (paragraph 15). Sivik teaches densities of 0.40 and 0.27 g/cm3 for web materials in table II (paragraph 331).  Sivik teaches at least 20,000 g/mol for the molecular weight of the polar solvent soluble polymers (paragraph 122, also see paragraphs 416-418 regarding molecular weights).  Sivik teaches “In one example, the nonwoven web comprises a plurality of identical or substantially identical from a compositional perspective filaments according to the present invention. In another example, the nonwoven web may comprise two or more different filaments according to the present invention” (paragraph 334).  Sivik teaches two or more different layers of filaments (paragraphs 335).  Sivik provides for mixing a polymer mixture with the additives to make the filament forming composition (paragraph 363). Sivik teaches less than 500 g/m2 basis weight for the web material (paragraph 8, also see table II with basis weights of 354 and 434, and thicknesses of 0.885 mm, 1.00 mm and 1.95 mm).  Sivik teaches bonding together by any means excluding weaving and knitting (paragraph 88).  Example 2 provides for the surfactants ammonium laureth sulfate. Sivik teaches alkyl sulfate surfactants (paragraphs 154-155).  Sivik teaches acyl isethionates (paragraph 158). Sivik teaches meltblowing and/or spunbounding (paragraphs 29 and 34).  
Sivik teaches effervescent agent, but does not provide for the agglomerated particles of the instant claims.
Spadoni teaches effervescent granules of acid, carbonate source and binder for detergent compositions (abstract).  Spadoni teaches these granules/particles for detergent compositions because of their improved dissolution/dispensing characteristics (abstract).  Spadoni teaches the particles result in very fast carbon dioxide production (column 4).  Spadoni teaches the acid is 15 to 50% of the granules (column 4).  Spadoni teaches carbonate sources that are alkali metal salts of carbonate or bicarbonate (column 5).  Spadoni teaches acids like citric acid, maleic acid, malic acid and others (column 4).  Spadoni teaches the acid as particles (bottom of column 4).  Spadoni also teaches the carbonate sources as particles (column 5).  Spadoni teaches the diameters of the granules from 0.001 mm to 7 mm, preferably less than 2 mm (column 5).  Spadoni teaches a dissolution test (paragraph 29).  Spadoni teaches binders like nonionic surfactants and alcohol ethoxylates (columns 5 and 6).  Spadoni allows for 0.1 to 99 wt% of dry effervescent granule in the total composition or for 5 to 40 wt% of effervescent granule (column 8). Spadoni’s compositions allow for additional ingredients (Additional ingredients section). Spadoni teaches agglomerated mixtures (claims 11 and 12 of Spadoni).
One of ordinary skill in the art at the time of instant filing would have included effervescent granules of Spadoni into dissolving formulations of Sivik in order to increase dissolution of the product with a reasonable expectation of success since Spadoni provides that its product improves dissolution.  One of ordinary skill in the art would work within the overlapping ranges of concentrations, properties and particle sizes of the prior art and produced formulations of the instant claims with dissolving characteristics with a reasonable expectation of success (MPEP 2144.05).  It is noted that Sivik and Spadoni provides some exemplary instances where the values fall within the claimed ranges.  Although Spadoni does not indicate a humectant in its effervescent granules, Sivik recognizes the use of humectants in detergent formulations, and thus, one of ordinary skill in the art would consider using such concentrations of humectants in Spadoni’s granules as they also serve as compounds for detersive compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-15 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8785361 in view of Sivik US 20160008235 and Spadoni US 6440926. The claims of ‘361 provide for a web material with a plurality of inter-entangled filaments associated with one another that contains one or more active ingredients including a surfactant (a detersive agent) and one or more filament-forming materials, which include polymers.  The basis weights overlap and the web material can have dissolution aids (helps to further dissolve the material).  
‘361 does not teach the agglomerated particles as in instant claim 1, but does allow for further actives and dissolution aids.
Sivik teaches a web material containing one or more active agents (abstract).  Sivik teaches ““Web” as used herein means a collection of formed fibers and/or filaments, such as a fibrous structure, and/or a web material formed of fibers and/or filaments, such as continuous filaments, of any nature or origin associated with one another” (paragraph 87).  Sivik teaches “A web material comprising a plurality of inter-entangled filaments associated with one another such that the web material is formed, wherein at least one of the filaments contains one or more active agents” (claim 1 of Sivik).  Sivik teaches a filament forming material is a polymer (paragraph 37).  Sivik teaches surfactants in amounts of 0.5% to about 95% and anionic surfactants (paragraphs 151-160).  Sivik teaches filament-forming polymers like methylcelluloses, polyacrylates, copolymers of acrylic acid and methyl acrylate, cellulose derivatives, starch, and others (paragraphs 114 and 119-121).  Sivik teaches film-forming materials of less than 80% of the web material (paragraph 101). Sivik teaches “from about 10% and/or from about 15% to less than 80% by weight on a dry filament basis and/or dry web material basis of a filament-forming material, such as polyvinyl alcohol polymer and/or a starch polymer” (paragraph 100).  Sivik provides that a nonwoven substrate is made up of dissolvable fibers (paragraphs 3 and 22).  Sivik teaches filament diameters of less than 100 microns or less than 50 microns or less than 15 microns (paragraph 81).  Sivik teaches an active agent uniformly or substantially uniformly distributed through the filament (paragraph 108).  Sivik recognizes effervescent agents as active agents (paragraph 145).  Sivik teaches an active agent that causes fizzing (paragraph 47).  Sivik teaches buffering systems including sodium carbonate or citric acid as pH adjusting compounds (paragraph 284).  Sivik teaches pH adjusting agents at 7.8 wt% of the example1 dry web material and polymer (polyvinyl alcohol) at 24.7 wt% (table 1).  Sivik teaches active agent is released when the filament forming material dissolves (paragraph  287).  Sivik teaches personal care actives (paragraph 50). Sivik teaches automatic dishwashing articles and hand dishwashing articles (paragraphs 344-347). Sivik teaches the nonwoven web has a disintegration time of less than 80 or less than 30 seconds/gram as measured by a dissolution test (paragraph 341).  Sivik teaches a humectant in an amount of 0.5 to about 5% by weight of dry filament (paragraph 259).  Sivik teaches additives like sorbitol, glycerin and propylene glycol (paragraphs 38-39), which are known humectant compounds. Sivik teaches skin care substrate, hair care substrate and tooth care agents (paragraphs 145 and 338).  Table 10E teaches a web with perfume.  Sivik teaches actives like perfumes, builders, skin conditioning agents and others (paragraph 145).  Sivik teaches web material densities of less than 0.38 g/cm3 (paragraph 15). Sivik teaches densities of 0.40 and 0.27 g/cm3 for web materials in table II (paragraph 331).  Sivik teaches at least 20,000 g/mol for the molecular weight of the polar solvent soluble polymers (paragraph 122, also see paragraphs 416-418 regarding molecular weights).  Sivik teaches “In one example, the nonwoven web comprises a plurality of identical or substantially identical from a compositional perspective filaments according to the present invention. In another example, the nonwoven web may comprise two or more different filaments according to the present invention” (paragraph 334).  Sivik teaches two or more different layers of filaments (paragraphs 335).  Sivik provides for mixing a polymer mixture with the additives to make the filament forming composition (paragraph 363). Sivik teaches less than 500 g/m2 basis weight for the web material (paragraph 8, also see table II with basis weights of 354 and 434, and thicknesses of 0.885 mm, 1.00 mm and 1.95 mm).  Sivik teaches bonding together by any means excluding weaving and knitting (paragraph 88).  Example 2 provides for the surfactants ammonium laureth sulfate. Sivik teaches alkyl sulfate surfactants (paragraphs 154-155).  Sivik teaches acyl isethionates (paragraph 158). Sivik teaches meltblowing and/or spunbounding (paragraphs 29 and 34).  
Spadoni teaches effervescent granules of acid, carbonate source and binder for detergent compositions (abstract).  Spadoni teaches these granules/particles for detergent compositions because of their improved dissolution/dispensing characteristics (abstract).  Spadoni teaches the particles result in very fast carbon dioxide production (column 4).  Spadoni teaches the acid is 15 to 50% of the granules (column 4).  Spadoni teaches carbonate sources that are alkali metal salts of carbonate or bicarbonate (column 5).  Spadoni teaches acids like citric acid, maleic acid, malic acid and others (column 4).  Spadoni teaches the acid as particles (bottom of column 4).  Spadoni also teaches the carbonate sources as particles (column 5).  Spadoni teaches the diameters of the granules from 0.001 mm to 7 mm, preferably less than 2 mm (column 5).  Spadoni teaches a dissolution test (paragraph 29).  Spadoni teaches binders like nonionic surfactants and alcohol ethoxylates (columns 5 and 6).  Spadoni allows for 0.1 to 99 wt% of dry effervescent granule in the total composition or for 5 to 40 wt% of effervescent granule (column 8). Spadoni’s compositions allow for additional ingredients (Additional ingredients section). Spadoni teaches agglomerated mixtures (claims 11 and 12 of Spadoni).
One of ordinary skill in the art at the time of instant filing would have had a reasonable expectation of success in producing the claimed invention by the claims of ‘361 combined with teachings of the prior art that provide for agglomerated particles/granules to help dissolution of the material and other additives routine to the art for compositions having detergent compounds.

Claims 1, 2, 4-15 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9175250 in view of Sivik US 20160008235 and Spadoni US 6440926. The claims of ‘250 provide for a web material with a plurality of inter-entangled filaments associated with one another that contains one or more active ingredients including a surfactant (a detersive agent) and one or more filament-forming materials, which include polymers.  The claim also provides for a disintegration time.  
‘250 does not teach the agglomerated particles as in instant claim 1, but does allow for further actives and dissolution aids.
Sivik teaches a web material containing one or more active agents (abstract).  Sivik teaches ““Web” as used herein means a collection of formed fibers and/or filaments, such as a fibrous structure, and/or a web material formed of fibers and/or filaments, such as continuous filaments, of any nature or origin associated with one another” (paragraph 87).  Sivik teaches “A web material comprising a plurality of inter-entangled filaments associated with one another such that the web material is formed, wherein at least one of the filaments contains one or more active agents” (claim 1 of Sivik).  Sivik teaches a filament forming material is a polymer (paragraph 37).  Sivik teaches surfactants in amounts of 0.5% to about 95% and anionic surfactants (paragraphs 151-160).  Sivik teaches filament-forming polymers like methylcelluloses, polyacrylates, copolymers of acrylic acid and methyl acrylate, cellulose derivatives, starch, and others (paragraphs 114 and 119-121).  Sivik teaches film-forming materials of less than 80% of the web material (paragraph 101). Sivik teaches “from about 10% and/or from about 15% to less than 80% by weight on a dry filament basis and/or dry web material basis of a filament-forming material, such as polyvinyl alcohol polymer and/or a starch polymer” (paragraph 100).  Sivik provides that a nonwoven substrate is made up of dissolvable fibers (paragraphs 3 and 22).  Sivik teaches filament diameters of less than 100 microns or less than 50 microns or less than 15 microns (paragraph 81).  Sivik teaches an active agent uniformly or substantially uniformly distributed through the filament (paragraph 108).  Sivik recognizes effervescent agents as active agents (paragraph 145).  Sivik teaches an active agent that causes fizzing (paragraph 47).  Sivik teaches buffering systems including sodium carbonate or citric acid as pH adjusting compounds (paragraph 284).  Sivik teaches pH adjusting agents at 7.8 wt% of the example1 dry web material and polymer (polyvinyl alcohol) at 24.7 wt% (table 1).  Sivik teaches active agent is released when the filament forming material dissolves (paragraph  287).  Sivik teaches personal care actives (paragraph 50). Sivik teaches automatic dishwashing articles and hand dishwashing articles (paragraphs 344-347). Sivik teaches the nonwoven web has a disintegration time of less than 80 or less than 30 seconds/gram as measured by a dissolution test (paragraph 341).  Sivik teaches a humectant in an amount of 0.5 to about 5% by weight of dry filament (paragraph 259).  Sivik teaches additives like sorbitol, glycerin and propylene glycol (paragraphs 38-39), which are known humectant compounds. Sivik teaches skin care substrate, hair care substrate and tooth care agents (paragraphs 145 and 338).  Table 10E teaches a web with perfume.  Sivik teaches actives like perfumes, builders, skin conditioning agents and others (paragraph 145).  Sivik teaches web material densities of less than 0.38 g/cm3 (paragraph 15). Sivik teaches densities of 0.40 and 0.27 g/cm3 for web materials in table II (paragraph 331).  Sivik teaches at least 20,000 g/mol for the molecular weight of the polar solvent soluble polymers (paragraph 122, also see paragraphs 416-418 regarding molecular weights).  Sivik teaches “In one example, the nonwoven web comprises a plurality of identical or substantially identical from a compositional perspective filaments according to the present invention. In another example, the nonwoven web may comprise two or more different filaments according to the present invention” (paragraph 334).  Sivik teaches two or more different layers of filaments (paragraphs 335).  Sivik provides for mixing a polymer mixture with the additives to make the filament forming composition (paragraph 363). Sivik teaches less than 500 g/m2 basis weight for the web material (paragraph 8, also see table II with basis weights of 354 and 434, and thicknesses of 0.885 mm, 1.00 mm and 1.95 mm).  Sivik teaches bonding together by any means excluding weaving and knitting (paragraph 88).  Example 2 provides for the surfactants ammonium laureth sulfate. Sivik teaches alkyl sulfate surfactants (paragraphs 154-155).  Sivik teaches acyl isethionates (paragraph 158). Sivik teaches meltblowing and/or spunbounding (paragraphs 29 and 34).  
Spadoni teaches effervescent granules of acid, carbonate source and binder for detergent compositions (abstract).  Spadoni teaches these granules/particles for detergent compositions because of their improved dissolution/dispensing characteristics (abstract).  Spadoni teaches the particles result in very fast carbon dioxide production (column 4).  Spadoni teaches the acid is 15 to 50% of the granules (column 4).  Spadoni teaches carbonate sources that are alkali metal salts of carbonate or bicarbonate (column 5).  Spadoni teaches acids like citric acid, maleic acid, malic acid and others (column 4).  Spadoni teaches the acid as particles (bottom of column 4).  Spadoni also teaches the carbonate sources as particles (column 5).  Spadoni teaches the diameters of the granules from 0.001 mm to 7 mm, preferably less than 2 mm (column 5).  Spadoni teaches a dissolution test (paragraph 29).  Spadoni teaches binders like nonionic surfactants and alcohol ethoxylates (columns 5 and 6).  Spadoni allows for 0.1 to 99 wt% of dry effervescent granule in the total composition or for 5 to 40 wt% of effervescent granule (column 8). Spadoni’s compositions allow for additional ingredients (Additional ingredients section). Spadoni teaches agglomerated mixtures (claims 11 and 12 of Spadoni).
One of ordinary skill in the art at the time of instant filing would have had a reasonable expectation of success in producing the claimed invention by the claims of ‘250 combined with teachings of the prior art that provide for agglomerated particles/granules to help dissolution of the material and other additives routine to the art for compositions having detergent compounds.

Claims 1, 2, 4-15 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9480628 in view of Sivik US 20160008235 and Spadoni US 6440926. The claims of ‘628 provide for a web material with a plurality of inter-entangled filaments associated with one another that contains one or more active ingredients including a surfactant (a detersive agent) and one or more filament-forming materials, which include polymers.  The sizes of the filaments are from 1 um to 100 um and the web material can have dissolution aids (helps to further dissolve the material).  
‘628 does not teach the agglomerated particles as in instant claim 1, but does allow for further actives and dissolution aids.
Sivik teaches a web material containing one or more active agents (abstract).  Sivik teaches ““Web” as used herein means a collection of formed fibers and/or filaments, such as a fibrous structure, and/or a web material formed of fibers and/or filaments, such as continuous filaments, of any nature or origin associated with one another” (paragraph 87).  Sivik teaches “A web material comprising a plurality of inter-entangled filaments associated with one another such that the web material is formed, wherein at least one of the filaments contains one or more active agents” (claim 1 of Sivik).  Sivik teaches a filament forming material is a polymer (paragraph 37).  Sivik teaches surfactants in amounts of 0.5% to about 95% and anionic surfactants (paragraphs 151-160).  Sivik teaches filament-forming polymers like methylcelluloses, polyacrylates, copolymers of acrylic acid and methyl acrylate, cellulose derivatives, starch, and others (paragraphs 114 and 119-121).  Sivik teaches film-forming materials of less than 80% of the web material (paragraph 101). Sivik teaches “from about 10% and/or from about 15% to less than 80% by weight on a dry filament basis and/or dry web material basis of a filament-forming material, such as polyvinyl alcohol polymer and/or a starch polymer” (paragraph 100).  Sivik provides that a nonwoven substrate is made up of dissolvable fibers (paragraphs 3 and 22).  Sivik teaches filament diameters of less than 100 microns or less than 50 microns or less than 15 microns (paragraph 81).  Sivik teaches an active agent uniformly or substantially uniformly distributed through the filament (paragraph 108).  Sivik recognizes effervescent agents as active agents (paragraph 145).  Sivik teaches an active agent that causes fizzing (paragraph 47).  Sivik teaches buffering systems including sodium carbonate or citric acid as pH adjusting compounds (paragraph 284).  Sivik teaches pH adjusting agents at 7.8 wt% of the example1 dry web material and polymer (polyvinyl alcohol) at 24.7 wt% (table 1).  Sivik teaches active agent is released when the filament forming material dissolves (paragraph  287).  Sivik teaches personal care actives (paragraph 50). Sivik teaches automatic dishwashing articles and hand dishwashing articles (paragraphs 344-347). Sivik teaches the nonwoven web has a disintegration time of less than 80 or less than 30 seconds/gram as measured by a dissolution test (paragraph 341).  Sivik teaches a humectant in an amount of 0.5 to about 5% by weight of dry filament (paragraph 259).  Sivik teaches additives like sorbitol, glycerin and propylene glycol (paragraphs 38-39), which are known humectant compounds. Sivik teaches skin care substrate, hair care substrate and tooth care agents (paragraphs 145 and 338).  Table 10E teaches a web with perfume.  Sivik teaches actives like perfumes, builders, skin conditioning agents and others (paragraph 145).  Sivik teaches web material densities of less than 0.38 g/cm3 (paragraph 15). Sivik teaches densities of 0.40 and 0.27 g/cm3 for web materials in table II (paragraph 331).  Sivik teaches at least 20,000 g/mol for the molecular weight of the polar solvent soluble polymers (paragraph 122, also see paragraphs 416-418 regarding molecular weights).  Sivik teaches “In one example, the nonwoven web comprises a plurality of identical or substantially identical from a compositional perspective filaments according to the present invention. In another example, the nonwoven web may comprise two or more different filaments according to the present invention” (paragraph 334).  Sivik teaches two or more different layers of filaments (paragraphs 335).  Sivik provides for mixing a polymer mixture with the additives to make the filament forming composition (paragraph 363). Sivik teaches less than 500 g/m2 basis weight for the web material (paragraph 8, also see table II with basis weights of 354 and 434, and thicknesses of 0.885 mm, 1.00 mm and 1.95 mm).  Sivik teaches bonding together by any means excluding weaving and knitting (paragraph 88).  Example 2 provides for the surfactants ammonium laureth sulfate. Sivik teaches alkyl sulfate surfactants (paragraphs 154-155).  Sivik teaches acyl isethionates (paragraph 158). Sivik teaches meltblowing and/or spunbounding (paragraphs 29 and 34).  
Spadoni teaches effervescent granules of acid, carbonate source and binder for detergent compositions (abstract).  Spadoni teaches these granules/particles for detergent compositions because of their improved dissolution/dispensing characteristics (abstract).  Spadoni teaches the particles result in very fast carbon dioxide production (column 4).  Spadoni teaches the acid is 15 to 50% of the granules (column 4).  Spadoni teaches carbonate sources that are alkali metal salts of carbonate or bicarbonate (column 5).  Spadoni teaches acids like citric acid, maleic acid, malic acid and others (column 4).  Spadoni teaches the acid as particles (bottom of column 4).  Spadoni also teaches the carbonate sources as particles (column 5).  Spadoni teaches the diameters of the granules from 0.001 mm to 7 mm, preferably less than 2 mm (column 5).  Spadoni teaches a dissolution test (paragraph 29).  Spadoni teaches binders like nonionic surfactants and alcohol ethoxylates (columns 5 and 6).  Spadoni allows for 0.1 to 99 wt% of dry effervescent granule in the total composition or for 5 to 40 wt% of effervescent granule (column 8). Spadoni’s compositions allow for additional ingredients (Additional ingredients section). Spadoni teaches agglomerated mixtures (claims 11 and 12 of Spadoni).
One of ordinary skill in the art at the time of instant filing would have had a reasonable expectation of success in producing the claimed invention by the claims of ‘628 combined with teachings of the prior art that provide for agglomerated particles/granules to help dissolution of the material and other additives routine to the art for compositions having detergent compounds.

Claims 1, 2, 4-15 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10894005 in view of Sivik US 20160008235 and Spadoni US 6440926. The claims of ‘005 provide for a web material with a plurality of inter-entangled filaments associated with one another that contains one or more active ingredients including a surfactant (a detersive agent) and one or more filament-forming materials, which include polymers.  The claims of ‘005 also provide for an overlapping basis rate of at least 79 g/m2. 
‘005 does not teach the agglomerated particles as in instant claim 1, but does allow for further actives and dissolution aids.
Sivik teaches a web material containing one or more active agents (abstract).  Sivik teaches ““Web” as used herein means a collection of formed fibers and/or filaments, such as a fibrous structure, and/or a web material formed of fibers and/or filaments, such as continuous filaments, of any nature or origin associated with one another” (paragraph 87).  Sivik teaches “A web material comprising a plurality of inter-entangled filaments associated with one another such that the web material is formed, wherein at least one of the filaments contains one or more active agents” (claim 1 of Sivik).  Sivik teaches a filament forming material is a polymer (paragraph 37).  Sivik teaches surfactants in amounts of 0.5% to about 95% and anionic surfactants (paragraphs 151-160).  Sivik teaches filament-forming polymers like methylcelluloses, polyacrylates, copolymers of acrylic acid and methyl acrylate, cellulose derivatives, starch, and others (paragraphs 114 and 119-121).  Sivik teaches film-forming materials of less than 80% of the web material (paragraph 101). Sivik teaches “from about 10% and/or from about 15% to less than 80% by weight on a dry filament basis and/or dry web material basis of a filament-forming material, such as polyvinyl alcohol polymer and/or a starch polymer” (paragraph 100).  Sivik provides that a nonwoven substrate is made up of dissolvable fibers (paragraphs 3 and 22).  Sivik teaches filament diameters of less than 100 microns or less than 50 microns or less than 15 microns (paragraph 81).  Sivik teaches an active agent uniformly or substantially uniformly distributed through the filament (paragraph 108).  Sivik recognizes effervescent agents as active agents (paragraph 145).  Sivik teaches an active agent that causes fizzing (paragraph 47).  Sivik teaches buffering systems including sodium carbonate or citric acid as pH adjusting compounds (paragraph 284).  Sivik teaches pH adjusting agents at 7.8 wt% of the example1 dry web material and polymer (polyvinyl alcohol) at 24.7 wt% (table 1).  Sivik teaches active agent is released when the filament forming material dissolves (paragraph  287).  Sivik teaches personal care actives (paragraph 50). Sivik teaches automatic dishwashing articles and hand dishwashing articles (paragraphs 344-347). Sivik teaches the nonwoven web has a disintegration time of less than 80 or less than 30 seconds/gram as measured by a dissolution test (paragraph 341).  Sivik teaches a humectant in an amount of 0.5 to about 5% by weight of dry filament (paragraph 259).  Sivik teaches additives like sorbitol, glycerin and propylene glycol (paragraphs 38-39), which are known humectant compounds. Sivik teaches skin care substrate, hair care substrate and tooth care agents (paragraphs 145 and 338).  Table 10E teaches a web with perfume.  Sivik teaches actives like perfumes, builders, skin conditioning agents and others (paragraph 145).  Sivik teaches web material densities of less than 0.38 g/cm3 (paragraph 15). Sivik teaches densities of 0.40 and 0.27 g/cm3 for web materials in table II (paragraph 331).  Sivik teaches at least 20,000 g/mol for the molecular weight of the polar solvent soluble polymers (paragraph 122, also see paragraphs 416-418 regarding molecular weights).  Sivik teaches “In one example, the nonwoven web comprises a plurality of identical or substantially identical from a compositional perspective filaments according to the present invention. In another example, the nonwoven web may comprise two or more different filaments according to the present invention” (paragraph 334).  Sivik teaches two or more different layers of filaments (paragraphs 335).  Sivik provides for mixing a polymer mixture with the additives to make the filament forming composition (paragraph 363). Sivik teaches less than 500 g/m2 basis weight for the web material (paragraph 8, also see table II with basis weights of 354 and 434, and thicknesses of 0.885 mm, 1.00 mm and 1.95 mm).  Sivik teaches bonding together by any means excluding weaving and knitting (paragraph 88).  Example 2 provides for the surfactants ammonium laureth sulfate. Sivik teaches alkyl sulfate surfactants (paragraphs 154-155).  Sivik teaches acyl isethionates (paragraph 158). Sivik teaches meltblowing and/or spunbounding (paragraphs 29 and 34).  
Spadoni teaches effervescent granules of acid, carbonate source and binder for detergent compositions (abstract).  Spadoni teaches these granules/particles for detergent compositions because of their improved dissolution/dispensing characteristics (abstract).  Spadoni teaches the particles result in very fast carbon dioxide production (column 4).  Spadoni teaches the acid is 15 to 50% of the granules (column 4).  Spadoni teaches carbonate sources that are alkali metal salts of carbonate or bicarbonate (column 5).  Spadoni teaches acids like citric acid, maleic acid, malic acid and others (column 4).  Spadoni teaches the acid as particles (bottom of column 4).  Spadoni also teaches the carbonate sources as particles (column 5).  Spadoni teaches the diameters of the granules from 0.001 mm to 7 mm, preferably less than 2 mm (column 5).  Spadoni teaches a dissolution test (paragraph 29).  Spadoni teaches binders like nonionic surfactants and alcohol ethoxylates (columns 5 and 6).  Spadoni allows for 0.1 to 99 wt% of dry effervescent granule in the total composition or for 5 to 40 wt% of effervescent granule (column 8). Spadoni’s compositions allow for additional ingredients (Additional ingredients section). Spadoni teaches agglomerated mixtures (claims 11 and 12 of Spadoni).
One of ordinary skill in the art at the time of instant filing would have had a reasonable expectation of success in producing the claimed invention by the claims of ‘005 combined with teachings of the prior art that provide for agglomerated particles/granules to help dissolution of the material and other additives routine to the art for compositions having detergent compounds.

Claims 1, 2, 4-15 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10646413 in view of Sivik US 20160008235 and Spadoni US 6440926. The claims of ‘413 provide for a web material with a plurality of inter-entangled filaments associated with one another that contains one or more active ingredients including a surfactant (a detersive agent) and one or more filament-forming materials, which include polymers.  The claims of ‘413 also provide for an overlapping basis rate of at least 79 g/m2 to less than 500 g/m2 and filament diameters of 1 to 100 microns. 
‘413 does not teach the agglomerated particles as in instant claim 1, but does allow for further actives and dissolution aids.
Sivik teaches a web material containing one or more active agents (abstract).  Sivik teaches ““Web” as used herein means a collection of formed fibers and/or filaments, such as a fibrous structure, and/or a web material formed of fibers and/or filaments, such as continuous filaments, of any nature or origin associated with one another” (paragraph 87).  Sivik teaches “A web material comprising a plurality of inter-entangled filaments associated with one another such that the web material is formed, wherein at least one of the filaments contains one or more active agents” (claim 1 of Sivik).  Sivik teaches a filament forming material is a polymer (paragraph 37).  Sivik teaches surfactants in amounts of 0.5% to about 95% and anionic surfactants (paragraphs 151-160).  Sivik teaches filament-forming polymers like methylcelluloses, polyacrylates, copolymers of acrylic acid and methyl acrylate, cellulose derivatives, starch, and others (paragraphs 114 and 119-121).  Sivik teaches film-forming materials of less than 80% of the web material (paragraph 101). Sivik teaches “from about 10% and/or from about 15% to less than 80% by weight on a dry filament basis and/or dry web material basis of a filament-forming material, such as polyvinyl alcohol polymer and/or a starch polymer” (paragraph 100).  Sivik provides that a nonwoven substrate is made up of dissolvable fibers (paragraphs 3 and 22).  Sivik teaches filament diameters of less than 100 microns or less than 50 microns or less than 15 microns (paragraph 81).  Sivik teaches an active agent uniformly or substantially uniformly distributed through the filament (paragraph 108).  Sivik recognizes effervescent agents as active agents (paragraph 145).  Sivik teaches an active agent that causes fizzing (paragraph 47).  Sivik teaches buffering systems including sodium carbonate or citric acid as pH adjusting compounds (paragraph 284).  Sivik teaches pH adjusting agents at 7.8 wt% of the example1 dry web material and polymer (polyvinyl alcohol) at 24.7 wt% (table 1).  Sivik teaches active agent is released when the filament forming material dissolves (paragraph  287).  Sivik teaches personal care actives (paragraph 50). Sivik teaches automatic dishwashing articles and hand dishwashing articles (paragraphs 344-347). Sivik teaches the nonwoven web has a disintegration time of less than 80 or less than 30 seconds/gram as measured by a dissolution test (paragraph 341).  Sivik teaches a humectant in an amount of 0.5 to about 5% by weight of dry filament (paragraph 259).  Sivik teaches additives like sorbitol, glycerin and propylene glycol (paragraphs 38-39), which are known humectant compounds. Sivik teaches skin care substrate, hair care substrate and tooth care agents (paragraphs 145 and 338).  Table 10E teaches a web with perfume.  Sivik teaches actives like perfumes, builders, skin conditioning agents and others (paragraph 145).  Sivik teaches web material densities of less than 0.38 g/cm3 (paragraph 15). Sivik teaches densities of 0.40 and 0.27 g/cm3 for web materials in table II (paragraph 331).  Sivik teaches at least 20,000 g/mol for the molecular weight of the polar solvent soluble polymers (paragraph 122, also see paragraphs 416-418 regarding molecular weights).  Sivik teaches “In one example, the nonwoven web comprises a plurality of identical or substantially identical from a compositional perspective filaments according to the present invention. In another example, the nonwoven web may comprise two or more different filaments according to the present invention” (paragraph 334).  Sivik teaches two or more different layers of filaments (paragraphs 335).  Sivik provides for mixing a polymer mixture with the additives to make the filament forming composition (paragraph 363). Sivik teaches less than 500 g/m2 basis weight for the web material (paragraph 8, also see table II with basis weights of 354 and 434, and thicknesses of 0.885 mm, 1.00 mm and 1.95 mm).  Sivik teaches bonding together by any means excluding weaving and knitting (paragraph 88).  Example 2 provides for the surfactants ammonium laureth sulfate. Sivik teaches alkyl sulfate surfactants (paragraphs 154-155).  Sivik teaches acyl isethionates (paragraph 158). Sivik teaches meltblowing and/or spunbounding (paragraphs 29 and 34).  
Spadoni teaches effervescent granules of acid, carbonate source and binder for detergent compositions (abstract).  Spadoni teaches these granules/particles for detergent compositions because of their improved dissolution/dispensing characteristics (abstract).  Spadoni teaches the particles result in very fast carbon dioxide production (column 4).  Spadoni teaches the acid is 15 to 50% of the granules (column 4).  Spadoni teaches carbonate sources that are alkali metal salts of carbonate or bicarbonate (column 5).  Spadoni teaches acids like citric acid, maleic acid, malic acid and others (column 4).  Spadoni teaches the acid as particles (bottom of column 4).  Spadoni also teaches the carbonate sources as particles (column 5).  Spadoni teaches the diameters of the granules from 0.001 mm to 7 mm, preferably less than 2 mm (column 5).  Spadoni teaches a dissolution test (paragraph 29).  Spadoni teaches binders like nonionic surfactants and alcohol ethoxylates (columns 5 and 6).  Spadoni allows for 0.1 to 99 wt% of dry effervescent granule in the total composition or for 5 to 40 wt% of effervescent granule (column 8). Spadoni’s compositions allow for additional ingredients (Additional ingredients section). Spadoni teaches agglomerated mixtures (claims 11 and 12 of Spadoni).
One of ordinary skill in the art at the time of instant filing would have had a reasonable expectation of success in producing the claimed invention by the claims of ‘413 combined with teachings of the prior art that provide for agglomerated particles/granules to help dissolution of the material and other additives routine to the art for compositions having detergent compounds.

Claims 1, 2, 4-15 and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. copending 16/869,807 in view of Sivik US 20160008235 and Spadoni US 6440926. The claims of ‘807 provide for a web material with a plurality of inter-entangled filaments associated with one another that contains one or more active ingredients including a surfactant (a detersive agent) and one or more filament-forming materials, which include polymers.  The claims of ‘413 also provide for an overlapping basis rate of at least 79 g/m2 to less than 500 g/m2 and filament diameters of 1 to 100 microns. Additionally, the claims provide for less than 950 s/g of dissolution time.
‘807 does not teach the agglomerated particles as in instant claim 1, but does allow for further actives and dissolution aids.
Sivik teaches a web material containing one or more active agents (abstract).  Sivik teaches ““Web” as used herein means a collection of formed fibers and/or filaments, such as a fibrous structure, and/or a web material formed of fibers and/or filaments, such as continuous filaments, of any nature or origin associated with one another” (paragraph 87).  Sivik teaches “A web material comprising a plurality of inter-entangled filaments associated with one another such that the web material is formed, wherein at least one of the filaments contains one or more active agents” (claim 1 of Sivik).  Sivik teaches a filament forming material is a polymer (paragraph 37).  Sivik teaches surfactants in amounts of 0.5% to about 95% and anionic surfactants (paragraphs 151-160).  Sivik teaches filament-forming polymers like methylcelluloses, polyacrylates, copolymers of acrylic acid and methyl acrylate, cellulose derivatives, starch, and others (paragraphs 114 and 119-121).  Sivik teaches film-forming materials of less than 80% of the web material (paragraph 101). Sivik teaches “from about 10% and/or from about 15% to less than 80% by weight on a dry filament basis and/or dry web material basis of a filament-forming material, such as polyvinyl alcohol polymer and/or a starch polymer” (paragraph 100).  Sivik provides that a nonwoven substrate is made up of dissolvable fibers (paragraphs 3 and 22).  Sivik teaches filament diameters of less than 100 microns or less than 50 microns or less than 15 microns (paragraph 81).  Sivik teaches an active agent uniformly or substantially uniformly distributed through the filament (paragraph 108).  Sivik recognizes effervescent agents as active agents (paragraph 145).  Sivik teaches an active agent that causes fizzing (paragraph 47).  Sivik teaches buffering systems including sodium carbonate or citric acid as pH adjusting compounds (paragraph 284).  Sivik teaches pH adjusting agents at 7.8 wt% of the example1 dry web material and polymer (polyvinyl alcohol) at 24.7 wt% (table 1).  Sivik teaches active agent is released when the filament forming material dissolves (paragraph  287).  Sivik teaches personal care actives (paragraph 50). Sivik teaches automatic dishwashing articles and hand dishwashing articles (paragraphs 344-347). Sivik teaches the nonwoven web has a disintegration time of less than 80 or less than 30 seconds/gram as measured by a dissolution test (paragraph 341).  Sivik teaches a humectant in an amount of 0.5 to about 5% by weight of dry filament (paragraph 259).  Sivik teaches additives like sorbitol, glycerin and propylene glycol (paragraphs 38-39), which are known humectant compounds. Sivik teaches skin care substrate, hair care substrate and tooth care agents (paragraphs 145 and 338).  Table 10E teaches a web with perfume.  Sivik teaches actives like perfumes, builders, skin conditioning agents and others (paragraph 145).  Sivik teaches web material densities of less than 0.38 g/cm3 (paragraph 15). Sivik teaches densities of 0.40 and 0.27 g/cm3 for web materials in table II (paragraph 331).  Sivik teaches at least 20,000 g/mol for the molecular weight of the polar solvent soluble polymers (paragraph 122, also see paragraphs 416-418 regarding molecular weights).  Sivik teaches “In one example, the nonwoven web comprises a plurality of identical or substantially identical from a compositional perspective filaments according to the present invention. In another example, the nonwoven web may comprise two or more different filaments according to the present invention” (paragraph 334).  Sivik teaches two or more different layers of filaments (paragraphs 335).  Sivik provides for mixing a polymer mixture with the additives to make the filament forming composition (paragraph 363). Sivik teaches less than 500 g/m2 basis weight for the web material (paragraph 8, also see table II with basis weights of 354 and 434, and thicknesses of 0.885 mm, 1.00 mm and 1.95 mm).  Sivik teaches bonding together by any means excluding weaving and knitting (paragraph 88).  Example 2 provides for the surfactants ammonium laureth sulfate. Sivik teaches alkyl sulfate surfactants (paragraphs 154-155).  Sivik teaches acyl isethionates (paragraph 158). Sivik teaches meltblowing and/or spunbounding (paragraphs 29 and 34).  
Spadoni teaches effervescent granules of acid, carbonate source and binder for detergent compositions (abstract).  Spadoni teaches these granules/particles for detergent compositions because of their improved dissolution/dispensing characteristics (abstract).  Spadoni teaches the particles result in very fast carbon dioxide production (column 4).  Spadoni teaches the acid is 15 to 50% of the granules (column 4).  Spadoni teaches carbonate sources that are alkali metal salts of carbonate or bicarbonate (column 5).  Spadoni teaches acids like citric acid, maleic acid, malic acid and others (column 4).  Spadoni teaches the acid as particles (bottom of column 4).  Spadoni also teaches the carbonate sources as particles (column 5).  Spadoni teaches the diameters of the granules from 0.001 mm to 7 mm, preferably less than 2 mm (column 5).  Spadoni teaches a dissolution test (paragraph 29).  Spadoni teaches binders like nonionic surfactants and alcohol ethoxylates (columns 5 and 6).  Spadoni allows for 0.1 to 99 wt% of dry effervescent granule in the total composition or for 5 to 40 wt% of effervescent granule (column 8). Spadoni’s compositions allow for additional ingredients (Additional ingredients section). Spadoni teaches agglomerated mixtures (claims 11 and 12 of Spadoni).
One of ordinary skill in the art at the time of instant filing would have had a reasonable expectation of success in producing the claimed invention by the claims of ‘807 combined with teachings of the prior art that provide for agglomerated particles/granules to help dissolution of the material and other additives routine to the art for compositions having detergent compounds.
	This is a provisional double patenting rejection as the claims have not yet been patented.  

Claims 1, 2, 4-15 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent 11,395,789 (formerly copending Application No. 16/431115) in view of Glenn, Jr. et al. (U.S. Pat. Pub. 2011/0195098) and Sivik et al. (U.S. Pat. Pub. 2012/0052037).
The patented claims are directed to a dissolvable fibrous structure with a plurality of dissolvable fibrous elements comprising from detersive surfactant (about 10-75%, about 25-65%) and a fibrous element-forming material (about 14% to about 70%, about 14-30%) consisting of one or more water soluble polymeric structurants (polyvinyl alcohol); wherein the fibrous elements comprise from about 0.5 g to about 4.0 g
detersive surfactant; a bulk density of the dissolvable fibrous structure is from about 0.100 g/cm3 to about 0.380 g/cm2; a weight from about 1.0g to about 4.0g; wherein the plurality of fibrous elements are inter-entangled or otherwise associated with one another to form the fibrous structure, and the dissolvable fibrous structure comprises a dissolution of less than 25 strokes according to the hand dissolution method; and preformed effervescent agglomerated particles (about 1-80%wt., about 1-25%). The structure can be a shampoo.
While the copending claims do not recite the exact claimed ratio of fibre to particles; they are either encompassed by the general range taught by the copending claim (effervescent particle 1-80%, fiber 99-20% has fiber: particle ratio of 99:1-20:80= 1:0.01 to 1:4) wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, or they overlap (effervescent particle 1-25%, fiber 99-75% has fiber: particle ratio of 99:1-75:25= 1:0.01 to 1:0.33) where even a slight overlap in range establishes a prima facie case of obviousness and  would be obvious to modify the amount to attain the desired effect, absent evidence of criticality or unexpected results. The copending claims do not recite the exact claimed values for the bulk density but they do overlap wherein even a slight overlap in ranges establishes a prima facie case of obviousness as it would be obvious to modify the amount to attain the desired effect, absent evidence of criticality or unexpected results.
The copending claims do not recite the diameter of the fiber/filament of the dissolvable fibrous structure and do not recite acid/base/binder content of the effervescent particle but does claim the inclusion of effervescent particles in a dissolvable fibrous structure. 
Glenn, Jr. et al. teaches a personal care composition (dissolvable solid structure) comprising a dissolvable solid substrate with a surface coating comprising one or more actives (abstract, claim 1) that can be in a particulate form (particles) [96, 121, 124]. The  dissolvable solid substrate has from about 10% to about 75% of a surfactant, about 10% to about 50% water-soluble polymer (polymeric structurant), about 1% to about 30% plasticizer; and can be in the form of a dissolvable fibrous web structure ([6, 25], fibres). The actives for the surface coating include effervescent agents and warming agents (heat generating agent; claims 2, 5, 7-9; [68]). The effervescent agent is a mixture of about 10% to about 60% of an alkali metal salt and about 10% to about 60% of an acid by weight of the effervescent (claim 5); the alkali metal salt can be sodium carbonate or sodium bicarbonate, and the acid can be citric acid (claim 6). The particulate water sensitive actives in the surface coating can be at least partially coated with anhydrous oils and/or waxes (binders) including natural waxes and derivatives thereof and synthetic waxes [96, 124]. The polymeric surfactant can have various surfactants including anionic surfactants (ammonium lauryl sulfate and ammonium laureth sulfate in combination with amphoteric surfactants, zwitterionic surfactants, and combinations thereof (claim 12-14). 
Sivik teach a dissolvable nonwoven fibrous web structure that comprises a plurality of filaments/fibers comprising a surfactant and water soluble polymer like polyvinyl alcohol, wherein the filaments/fibers have a diameter of less than 100 microns including less than 20 microns and less than 10 microns [37, 47, 81, 99, 105, 148]. The filament contains a water soluble polymer and a surfactant [47, 148]. It can have two or more layers of filaments that can be the same or different filaments (also homogeneous and different layers respectively) [335]. Sivik explains that the disclosed dissolvable nonwoven web structure with its filament/fiber structure overcomes the problems of prior web filament structures such as stiffness, low detergent delivery, low cleaning performance, and incomplete dissolving [5-7].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the effervescent particles with a mixture of an alkali metal salt like sodium carbonate or sodium bicarbonate (about 10% to about 60%) and an acid like citric acid (about 10% to about 60%) that is at least partially coated with anhydrous oils and/or waxes (binders) as suggested by Glenn, Jr. et al. and utilize the fibrous web structure of Sivik containing filament/fibers with an average diameter of less than 100 microns as suggested by Sivik and produce the claimed invention; as it is prima facie obvious to utilize a known fibrous diameter and web structure that overcomes the problems of prior art dissolvable fibrous structures with a reasonable expectation of success. It is also prima facie obvious to formulate the effervescent particles with the known acid/base couples and coating (waxes) known to be useful in dissolvable fibrous structures with a reasonable expectation of success. It would also be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of effervescent acid/base and wax within the finite range (100%)  and arrive at the claimed values as optimization within the known range (i.e. effervescent agent is a mixture of about 10%-60% alkali metal salt and about 10%-60% acid, waxes is the difference from 100%) as a means to attain the desired  effect and profile is not inventive as a means to attain the desired  effect and profile absent evidence of criticality or unexpected results. It is also prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known surfactants (i.e. anionic, amphoteric, combinations) and additional actives as suggested by Glenn, Jr. et al. their known purpose in for the dissolvable structure with a reasonable expectation of success. It is noted that instant claim 14 is set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/Primary Examiner, Art Unit 1613